                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                  No. 5:19-CV-31-D


CURTIS JOHNSON,                                 )
                                                )
                                  Plaintiff,    )
                                                )
                       v.                        )                         ORDER
                                                 )
RALEIGH POLICE DEPARTMENT, et al., )
                                   )
                      Defendants. )


        On February 5, 2019, Curtis Johnson ("Johnson" or "plaintiff''), appearing prose, applied

to proceed in form.a pauperis under 28 U.S.C. § 1915 [D.E. 1]. On February 6, 2019, the court

referred the motion to Magistrate Judge Gates for frivolity review [D.E. 4]. On August 8, 2019,

Magistrate Judge Gates granted Johnson's application to proceed in form.a pauperis, issued a

Memorandum and Recommendation ("M&R") [D.E. 5], and recommended that the complaint be

dismissed. On August 21, 2019, Johnson filed objections to the M&R [D.E. 6].

       ''The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted).

       The court has reviewed the M&R, the record, and plaintiff's objections. As for those

portions ofthe M&R to which plaintiffmade no objection, the court is satisfied that there is no clear
error on the face of the record. As for the objections, the court has reviewed the objections and the

M&R de novo. Plaintiff failed to state a claim upon which relief can be granted, and his objections

are overruled.

       In sum, plaintiff's application to proceed in form.a pauperis [D.E. 1] is GRANTED,

plaintiff's objections to the M&R [D.E. 6] are OVERRULED, and plaintiff's complaint [D.E. 1-1]

is DISMISSED without prejudice.

       SO ORDERED. This        2~   day of September 2019.




                                                        United States District Judge




                                                 2
